JOHNSON, J.,
would grant the writ application for the following reasons:
Defendant was convicted of distribution of cocaine after selling a single piece of crack cocaine to an undercover police officer. She was sentenced to twenty-five years at hard labor.
I believe that defendant’s sentence is so disproportionate to the severity of the crime that it runs afoul of the Eighth Amendment to the United States Constitution and Article I, Section 20 of the Louisiana Constitution.
Accordingly, I would grant defendant’s writ application, vacate her sentence, and remand this case to the trial court for reconsideration of the sentence.